DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/2022 has been entered.
 
Status of Claims
	Claims 1, 3-8, 10-14 and 16-20 are pending of which claims 1, 8, and 14 are in independent form. 
Claims 1, 3-8, 10-14 and 16-20 are rejected under 35 U.S.C. 103.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-8, 10-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over McKee; Florian et al. (US 20190377801 A1) [McKee] and VAISHNAV; Parth et al. (US 20180096003 A1) [Vaishnav] in view of OLMSTEAD; Gregory Andrew et al. (US 20180082678 A1) [Olmstead] in view of Liu; Zhen Hua et al. (US 20160321375 A1) [Liu].

Regarding claims 1, 8 and 14, Mckee discloses, a system for restructuring electronic data elements within a mutable hierarchical database, the system comprising: a memory device with computer-readable program code stored thereon; a communication device; and a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code (see Fig. 12) to: generate the mutable hierarchical database, wherein the mutable hierarchical database comprises one or more data elements (see [Asbtract], ¶ [0005], [0004], [0006], [0016], [0017], [0026]-[0029], [0045], [0051], [0052]; teaches hierarchical database wherein nodes can been inserted (hierarchy can be modified) therefore creating a mutable (changeable) hierarchical database).
However McKee does not explicitly facilitate receive a first request to access the mutable hierarchical database, wherein the first request comprises a request for data records associated with a first perspective; based on the first request, create a first configuration of the data elements within the mutable hierarchical database; receive a second request to access the mutable hierarchical database, wherein the second request comprises a request for data records associated with a second perspective; and based on the second request, create a second configuration of the data elements within the mutable hierarchical database.
Vaishnav discloses, receive a first request to access the mutable hierarchical database, wherein the first request comprises a request for data records associated with a first perspective (see [Abstract], ¶ [0005], [0022], [0024], [0025], [0026], receiving a merge request); 
based on the first request, create a first configuration of the data elements within the mutable hierarchical database (see [Abstract], ¶ [0005], [0019], [0024], [0025], [0026], [0050], merging the nodes from different hierarchies); 
receive a second request to access the mutable hierarchical database, wherein the second request comprises a request for data records associated with a second perspective (see [Abstract], ¶ [0005], [0022], [0024], [0025], [0026], receiving a merge request); and 
based on the second request, create a second configuration of the data elements within the mutable hierarchical database (see [Abstract], ¶ [0005], [0019], [0024], [0025], [0026], [0050], merging the nodes from different hierarchies).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Vaishnav’s system would have allowed McKee to facilitate receive a first request to access the mutable hierarchical database, wherein the first request comprises a request for data records associated with a first perspective; based on the first request, create a first configuration of the data elements within the mutable hierarchical database; receive a second request to access the mutable hierarchical database, wherein the second request comprises a request for data records associated with a second perspective; and based on the second request, create a second configuration of the data elements within the mutable hierarchical database. The motivation to combine is apparent in the McKee’s reference, because there is a need to improve the consistency of the consistency of data in the hierarchy before and after the merge (modification).
However neither McKee nor Vaishnav explicitly facilitates wherein the first configuration is optimized, by a machine learning process, based on the first perspective; wherein the second configuration is optimized, by the machine learning process, based on the second perspective; wherein the one or more data elements comprise nodes, edges, and properties.
Olmstead discloses, wherein the first configuration is optimized, by a machine learning process, based on the first perspective; wherein the second configuration is optimized, by the machine learning process, based on the second perspective (In accordance with another aspect, there is provided a system for electronic communications comprising a machine learning server and a presentation server. The machine learning server is configured to generate or update a graph structure of nodes and edges in real-time using contact data and communication data. The nodes corresponding to contacts and the edges corresponding to relationship scores computed by natural language processing of the electronic communications between the contacts. That is, an edge connects two nodes that represent contacts, and that edge is associated with a relationship score that represents the strength of relationship between the contacts ¶ [0007]. The machine learning server is configured to update the graph structure using the relationship score by updating or creating an edge connected to the node corresponding to the contact in the graph structure based on the relationship score and contact data ¶ [0017]. Also see ¶ [0032], [0052], [0057], [0077]);
wherein the one or more data elements comprise nodes, edges, and properties (Machine learning server 204 generates, updates and stores the graph structure data including the nodes and edges. The nodes correspond to contacts. Machine learning server 204 can maintain a unique identifier or key for each contact and node. Machine learning server 204 can store contact data as contact entries. Each contact entry can include the unique identifier and other attributes for the contact. Machine learning server 204 can generate new nodes in response to receiving new contact data 314 or new messages 306. Machine learning server 204 generates or updates edges in response to calculating new relationship scores based on intercepted messages 306 ¶ [0077]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Olmstead’s system would have allowed McKee and Vaishnav to facilitate wherein the first configuration is optimized, by a machine learning process, based on the first perspective; wherein the second configuration is optimized, by the machine learning process, based on the second perspective; wherein the one or more data elements comprise nodes, edges, and properties. The motivation to combine is apparent in the McKee and Vaishnav’s reference, because there is a need for improvements related to the field of electronic communication and machine learning.
However neither one of McKee, Vaishnav or Olmstead explicitly facilitate wherein creating the second configuration of the data elements comprises, based on the second request, dynamically reconfiguring at least one of a hierarchy of the data elements, reconfiguring a relationship between the data elements, adding new data elements, or removing one or more data elements.
Liu discloses, wherein creating the second configuration of the data elements comprises, based on the second request, dynamically reconfiguring at least one of a hierarchy of the data elements, reconfiguring a relationship between the data elements, adding new data elements, or removing one or more data elements (o facilitate the dynamic updating of a data guide when adding a hierarchical data object to a collection of hierarchical data objects, an in-memory tree representation of a data guide is used. The in-memory tree representation is referred to herein as a data guide tree. To dynamically update the data guide, the hierarchical data object is parsed. Parsing a hierarchical data object generates parsing events. As shall be explained in greater detail, the data guide tree is traversed in response to the parsing events, thereby visiting nodes in a data guide tree. Traversing the data guide tree in this way enables efficient detection of changes that need to be made to a data guide to reflect the structure of the hierarchical data object being parsed, as shall be explained in greater detail ¶ [0068] and [0101]. Also see ¶ [0072], [0075] and [0102]).
It would have been obvious to one ordinary skilled in the art at the time of the filing of the present invention to combine the teachings of the cited references because Liu’s system would have allowed McKee, Vaishnav and Olmstead to facilitate wherein creating the second configuration of the data elements comprises, based on the second request, dynamically reconfiguring at least one of a hierarchy of the data elements, reconfiguring a relationship between the data elements, adding new data elements, or removing one or more data elements. The motivation to combine is apparent in the McKee, Vaishnav and Olmstead’s reference, because an approach for automatically defining explicit schemas on schema-less data that is faster and consumes fewer computer resources is desirable

Regarding claims 2, 9 and 15, (Canceled).

Regarding claim 3, 10 and 16, the combination of McKee, Vaishnav, Olmstead and Liu discloses, wherein the first request is associated with a first objective and submitted by a first user, wherein the first configuration of the data elements is associated with the first objective, wherein the second request is associated with a second objective and submitted by a second user, wherein the second configuration of the data elements is associated with the second objective (Vaishnav: see ¶ [0049], user requesting a merge [0111], [0114] users sending requests for objectives).

Regarding claims 4, 11 and 17, the combination of McKee, Vaishnav, Olmstead and Liu discloses, wherein the computer-readable program code further causes the processing device to: present the first configuration of the data elements to the first user; and present the second configuration of the data elements to the second user (McKee: displaying graphical information to a user ¶ [0142], [0143]).

Regarding claims 5, 12 and 18, the combination of McKee, Vaishnav, Olmstead and Liu discloses, wherein the first request is associated with a first objective and submitted by a first user, wherein the first configuration of the data elements is associated with the first objective, wherein the second request is associated with a second objective and submitted by the first user, wherein the second configuration of the data elements is associated with the second objective (Vaishnav: see ¶ [0049], user requesting a merge [0111], [0114] users sending requests for objectives).

Regarding claims 6, 13 and 19, the combination of McKee, Vaishnav, Olmstead and Liu discloses, wherein the computer-readable program code further causes the processing device to present the first configuration of the data elements and the second configuration of the data elements to the first user (McKee: displaying graphical information to a user ¶ [0142], [0143]).

Regarding claims 7 and 20, the combination of McKee, Vaishnav, Olmstead and Liu discloses, wherein the computer-readable program code further causes the processing device to store the first configuration of the data elements and the second configuration of the data elements within a configuration repository (Vaishnav: Thus, the QFS system may communicate with one or more content search servers 868 and/or indexers 894 to identify, retrieve, move, and/or update data stored in the network file systems 896 and/or other storage systems ¶ [0091]-[0092]).



Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





5/5/2022
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154